                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

CHRISTINA CUOMO,

       Plaintiff,

v.                                                   Case No. 6:19-cv-1238-Orl-37LRH

PROGRESSIVE SELECT INSURANCE
COMPANY,

      Defendant.
_____________________________________

                                          ORDER

       Before the Court is Defendant’s Motion to Dismiss Count II of Plaintiff’s

Complaint. (Doc. 10 (“Motion”).) Plaintiff failed to timely respond. On review, the

Motion is due to be granted.

                                   I.     BACKGROUND

       This insurance coverage dispute arises from a motor vehicle accident in a

Starbucks drive-thru on or around May 24, 2018 (“Accident”). (Doc. 1-4, ¶ 4.) Plaintiff

alleges she suffered injuries from the Accident, and Defendant has breached its

contractual obligations to her by denying coverage and failing to pay uninsured motorist

benefits owed to her. (Id. ¶¶ 11–12.) Along with the breach of contract claim, Plaintiff

alleges that Defendant acted in bad faith. (Id. ¶¶ 14–26 (“Count II”).) Defendant now

moves to dismiss Count II for failure to state a claim. (Doc. 10.) Plaintiff failed to timely

respond, so the matter is ripe.



                                             -1-
                                  II.     LEGAL STANDARDS

       The Federal Rules of Civil Procedure set forth minimum pleading requirements.

Rules 8 and 10 require plaintiffs to provide short and plain statements of their claims with

simple and direct allegations set out in numbered paragraphs and distinct counts. See

Fed. R. Civ. P. 8(a), (d) (“Each allegation must be simple, concise and direct.”); see also

Fed. R. Civ. P. 10(b). If a complaint fails to state a plausible or legally sufficient claim, the

defendant may file a motion to dismiss under Rule 12(b)(6). See Popham v. Cobb Cnty., Ga.,

392 F. App’x 677, 678 (11th Cir. 2010). When resolving such a motion, courts must accept

as true all well-pled factual allegations and determine whether the complaint includes

“factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” See Ashcroft v. Iqbal, 556 U.S. 662, 672, 678–79 (2009)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

                                        III.   ANALYSIS

       Defendant argues that Count Two should be dismissed because Count I—the

uninsured motorist benefits claim—must first be resolved in Plaintiff’s favor for Count II

to accrue. (Doc 10, pp. 2–5.) On review, the Court agrees with Defendant. Under Florida

law, Count II is not yet ripe, and it will not ripen unless and until Plaintiff prevails on

Count I. See Fridman v. Safeco Ins. Co. of Ill., 185 So. 3d 1214, 1216, 1230 (Fla. 2016)

(clarifying that “an insured is entitled to a determination of liability and the full extent of

his or her damages in the [coverage action] before filing a first-party bad faith action”);

see also Dadeland Depot, Inc. v. St. Paul Fire & Marine Ins. Co., 483 F.3d 1265, 1270 n.3

(11th Cir. 2007) (noting that Florida law does not recognize a “valid” bad faith claim until

                                               -2-
“there has been a determination of the insured’s damages”). In such circumstances—as

the Court has previously articulated—dismissal without prejudice is proper. See Ralston

v. L.M. Gen. Ins. Co., No. 6:16-cv-1723-Orl-37DCI, 2016 WL 6623728, at *2–3 (M.D. Fla.

Nov. 9, 2016). Therefore, Count II is due to be dismissed.

                                  IV.    CONCLUSION

      Accordingly, it is hereby ORDERED AND ADJUDGED that:

      1.     Defendant’s Motion to Dismiss Count II (Doc. 10) is GRANTED.

      2.     Count II of Plaintiff’s Complaint (Doc. 1-4, ¶¶ 14–26) is DISMISSED

             WITHOUT PREJUDICE.

      DONE AND ORDERED in Chambers in Orlando, Florida, on August 2, 2019.




Copies to:
Counsel of Record




                                           -3-
